This is the eleventh time this litigation has in one way or another made its appearance in this court. See Lankford v.  Holton. 187 Ga. 94 (200 S.E. 243); Holton v.  Lankford, 189 Ga. 506 (6 S.E.2d 304) ; Lankford v.  Holton, 195 Ga. 317 (24 S.E.2d 292); Lankford v.  Holton, 196 Ga. 434 (26 S.E.2d 834); Lankford v.  Holton, 196 Ga. 631 (27 S.E.2d 310); Lankford v.  Holton, 197 Ga. 212 (28 S.E.2d 747); Lankford v.  Milhollin, 197 Ga. 227 (28 S.E.2d 752); Lankford v.  Tanner, 197 Ga. 237 (28 S.E.2d 759); Lankford v.  Holton, 197 Ga. 498 (29 S.E.2d 498). The cases above cited make it perfectly clear that the mortgage in the instant case can not now be foreclosed. All legal questions here raised have either been finally adjudicated or could have been determined in former litigation concerning this property. See  Dyal v. Watson, 174 Ga. 330, 338 (162 S.E. 682). Again we say, there must be an end to litigation. There was no error in sustaining the general demurrer.
Judgment affirmed. All the Justicesconcur.
       No. 15109. MARCH 6, 1945. REHEARING DENIED MARCH 19, 1945. *Page 179 
The plaintiffs in error, Mrs. Retta M. Lankford, Jesse A. Lankford, Arthur C. Lankford, Henry M. Lankford, Willie H. Lankford, and W. R. Vickers, administrator de bonis non of the estate of H. L. Lankford, filed a petition in the superior court against the defendants in error, J. H. Milhollin, N.E. Holton, Mrs. Amanda Brice Tanner, Mrs. Mattie L. Lankford, and W. C. Lankford, in which they undertook to foreclose a mortgage executed on December 2, 1913, by W. C. Lankford to H. L. Lankford, now deceased. The mortgage described the property as follows: "All of one-half undivided interest in all of a certain tract of land in the form of a parallelogram, bounded north by Irwin Street, east by what was Paterson Street according to Peck's survey, south by Ward Street, and on the west by lands of Mrs. Minnie L. Moore, being 205 feet, more or less, east and west, and 107 feet, more or less, north and south, being the Timothy Tanner home place in Douglas, Georgia, being part of original land lot No. 177 in the sixth district of Coffee County, Georgia." In view of the facts appearing in former opinions by this court, concerning these parties and this property, referred to in the syllabus opinion in the instant case, we consider any further statement of facts here unnecessary.